                                     TROY LAW, PLLC
                           ATTORNEYS / COUNSELORS AT LAW
               Tel: (718) 762-1324 troylaw@troypllc.com Fax: (718) 762-1342
                    41-25 Kissena Boulevard, Suite 103, Flushing, NY 11355

                                                  June 18, 2021

Via ECF

                                                          MEMO ENDORSED
Hon. Katherine Polk Failia, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

   Re:Response to Defendants’ Letter dated June 17, 2021 in Connection with Plaintiffs’
   Refiling of Motion for Conditional Collective Certification
   1:19-cv-11882-KPF Weng v. HungryPanda US, Inc. et al


Your Honor,

        This office represents Plaintiff in the above-referenced matter. We write respectfully to
respond and request Your Honor to deny Defendants’ request of denying Plaintiff’s refiling of
Motion for Conditional Collective Certification dated June 15, 2021. For courtesy, we do not
object Defendants’ request, to adjourn deadline to file their objection to Plaintiff’s motion, given
that period of time is reasonable and no prejudice sustains against the parties.

       Relevant Procedural History

       Plaintiff incorporates by reference the facts as stated in the transcript of the the pre-motion
conference held before Your Honor dated December 23, 2020.

        On December 23, 2021, Your Honor denied Plaintiff’s Motion for Conditional Collective
Certification without prejudice, and directed the parties to move for leave to amend the Complaint.
See Minute Entry dated December 23, 2020 (Dkt. No. 66-1). On May 04, 2021, Your Honor denied
Plaintiff’s motion for leave to amend complaint.

       Plaintiffs Bear No Intention to Contravene the Court’s Directives

        Plaintiffs have no intent to contravene or disobey the Court’s directives by refiling of their
Motion for Conditional Collective Certification on June 15, 2021, but merely to reinstate that
motion, for which had been fully briefed since June of 2020. Further, given the Court’s denial of
Plaintiff’s motion for leave to amend complaint along with the stay of discovery in this matter,
Plaintiffs’ proposed opening brief does not assert any newly legal argument or factual allegation,
and thus cause no prejudice against Defendants because they are not being exposed to address any
uncharted or unexpected allegations and claims. See Dkt. No. 63, 64, 65.

        Given impending deadline of Defendants to file opening brief of Motion for Judgement on
the Pleadings, for courtesy, Plaintiffs do not object a reasonable adjournment of deadline to file
their opposing papers to Plaintiff’s pending Motion for Conditional Collective Certification.
Hon. Katherine Polk Failia, U.S.D.J.
Weng v. HungryPanda US, Inc. et al.,1:19-cv-11882-(KPF)
Page 2 of 2

        It is also our concern that a delay may cause prejudice against Plaintiffs and potential opt-
in members. As Your Honor may recall, there were four additional people who have submitted
affidavits in support of our conditional collective certification motion, but they are barred from
joining in the proposed amended complaint in this action as the named plaintiffs. See Minute Entry
dated December 23, 2020 (Dkt No. 66-1, at 11:1-6). Further prejudice may ensue against potential
collective members, given lapse of their statute of limitations absent tolling limitation periods and
lacking notice to their legal rights.

      For the foregoing reasons, Plaintiffs respectfully request Your Honor to sustain Plaintiffs’
Motion for Conditional Collective Certification.

       We thank this court for its time and consideration in this matter.




                                                              Respectfully submitted,
                                                              TROY LAW, PLLC

                                                              /s/ John Troy
                                                              John Troy
                                                              Attorney for Plaintiffs,
cc: via ECF
    all counsel of record




                                                 2
The Court is in receipt of Defendants' letter motion dated June 17,
2021 (Dkt. #66), requesting that the Court deny Plaintiff's pending
motion for conditional collective certification (Dkt. #63), as well
as Plaintiff's above reply to Defendants' letter (Dkt. #67). The
Court deems it prudent to resolve Defendants' anticipated motion for
judgment on the pleadings, which may be dispositive of the matter,
before taking up the issue of collective certification. Accordingly,
the Court again concludes that Plaintiff's motion is premature. The
Court is mindful of the concerns Plaintiff raises regarding the
running of the statute of limitations for potential opt-in members,
but notes Plaintiff's ability to request, and the Court's authority
to grant, equitable tolling of the limitations period as appropriate
to account for delays in reaching the collective certification stage
of the litigation.

With this understanding, Plaintiff's motion for conditional
collective certification is DENIED without prejudice to its renewal
following resolution of dispositive motion practice.

The Clerk of Court is directed to terminate the motions at docket
entries 63 and 66.


                                SO ORDERED.
Dated:   June 21, 2021
         New York, New York



                                HON. KATHERINE POLK FAILLA
                                UNITED STATES DISTRICT JUDGE
